JUDGMENT ORDER

GOLDBERG, Senior Judge:
Upon consideration of the Final Results of Redetermination on Remand (Sept. 15, 2004) (“Redetermination Results”) filed by the U.S. Department of Commerce (“Commerce”) pursuant to the Court’s decision in Royal Thai Government v. United States, Slip Op. 04-91 (July 27, 2004), and all other papers filed herein, it is hereby
ORDERED that Commerce’s findings in the Redetermination Results that “the total estimated net countervailing subsidy rate [is] de minimis” and “[w]ith this change ... no countervailable subsidies are being provided to the production or exportation of certain hot-rolled carbon steel flat products from Thailand” are sustained.
SO ORDERED.